United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-10295
                             Conference Calendar


DARRYL WAYNE HARTFIELD

                                           Petitioner-Appellant

v.

DAN JOSLIN, Warden, Federal Correctional Institution, Seagoville, Texas

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-1709


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Darryl Wayne Hartfield, federal prisoner # 23121-077, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition, in which he challenged the
enhancement of his sentence based on prior burglary and attempted burglary
convictions under the Armed Career Criminal Act, 18 U.S.C. § 924(e), and the
career offender guideline, U.S.S.G. § 4B1.1. Hartfield argues that he is actually
innocent of the sentence enhancement because his prior attempted burglary


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10295

conviction is not a “crime of violence” for purposes of § 924(e) and § 4B1.1 and
further argues that his counsel was ineffective in failing to challenge the
enhancement of his sentence.
      In order to satisfy the criteria of the 28 U.S.C. § 2255 savings clause,
Hartfield must show that his claim is based on a retroactively applicable
Supreme Court decision which establishes that he may have been convicted of
a nonexistent offense and that the claim was foreclosed by circuit law at the time
when it should have been raised at trial, on appeal, or in an initial § 2255
motion. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
Hartfield has not made the requisite showing. See Kinder v. Purdy, 222 F.3d
209, 213-14 (5th Cir. 2000).     Accordingly, the district court’s dismissal of
Hartfield’s § 2241 petition is AFFIRMED.




                                        2